ORDER
The Court has considered the Motion filed herein by Complainant seeking to stay the briefing schedule and to remand this action to the Trial Panel for making additional findings of fact, conclusions of law, and recommendation of discipline. The Court has also considered Respondent’s Objection to the Motion.
Based on the facts and circumstances of this cause, the provisions of Rules 6.11-6.-13 Rules Governing Disciplinary Proceedings, 5 O.S. Ch. 1, App. 1-A (1981), and the arguments advanced by the parties, the Court finds and holds, that said Motion should be granted.
IT IS, THEREFORE, THE ORDER OF THIS COURT THAT:
This matter should be, and hereby is, remanded to the Trial Panel for further proceedings for making findings of fact, conclusions of law, and a recommendation of discipline pursuant to Rule 6.13, supra. If, on remand, the panel should be dissatisfied with the stipulation tendered to it by the parties, it may refuse to accept the tender and inquire into the facts.
The briefing schedule is stayed until further order of this Court.
HARGRAVE, V.C.J., and HODGES, LAVENDER, SIMMS, OPALA, WILSON, KAUGER and SUMMERS, JJ., concur.